United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1823
                                    ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *    Appeal from the United States
      v.                                   *    District Court for the
                                           *    District of Nebraska.
Jett Lanoha, *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: January 4, 2000
                                Filed: January 11, 2000
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Jett Lanoha appeals from the district court’s1 order revoking his supervised
release and imposing a sentence of 18 months imprisonment and 42 months supervised
release. He argues the district court erred in imposing this revocation sentence because
the combined terms exceed the expiration of his original term of supervised release by
23 months. We conclude his argument is meritless, as the combination of the new
terms of imprisonment and supervised release (i.e., 60 months) did not exceed his


      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
original 5-year term of supervised release. See United States v. St. John, 92 F.3d 761,
766 (8th Cir. 1996); United States v. Krabbenhoft, 998 F.2d 591, 594 (8th Cir. 1993).



      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-